Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered May 20, 2003, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*689Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor made statements during summation which deprived him of a fair trial is without merit. The challenged remarks were a fair response to the defendant’s summation (see People v Galloway, 54 NY2d 396 [1981]; People v Horne, 6 AD3d 549 [2004]), fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]), or harmless in light of the overwhelming evidence of the defendant’s guilt and the court’s curative instructions (see People v Crimmins, 36 NY2d 230 [1975]; People v Horne, supra). Miller, J.P., Spolzino, Lifson and Dillon, JJ., concur.